Title: To Thomas Jefferson from Charles Willson Peale, 24 June 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum June 24th. 1804.
          
          I Send enclosed a clumsey pen-case, the want of a clamp machine for making screws (which cannot be had at present in Philadelphia) obliged him to use the Clockmakers screw plate, which has too strong a thread to admit the pieces screwed, to be made thinner. But if this invention is found to be useful I shall then endeavor to get made the proper tools for making fine threads to screws of large diameters. But if a steel pen is used to write with, and a quill pen in the copy, then the screw to the metal pen will be perfectly convenient for adjusting the touch of both. My letter of the 18th. contains the advantages of using the steel and quill pens together, and which may obviate the evil mentioned in yours of the 20th. When I arrived here, I found my Cabinet maker about the Polygraph after your drawings—so that I shall shortly get it finished and sent, with the care to avoid being wet in the rout directed.
          I have not taken the trouble to make myself acquainted with the composition of the rolling press Ink. but as the making of good Ink is important, especially for records, I send you the directions for making the best Ink as communicated to me by Doctr. Hunter Vizt. take of the best Galls, broken into small pieces, and make a strong decoction of them in Water, by boiling or otherwise, then take coporas and disolves it in water. put such a quantity of this, as is found sufficient to make the colouring matter of the Galls, fall to the bottom, after this is perfectly effected and none of the black matter is suspended in the water, that water may be poured off, and fresh water repeatedly put on the black colour, untill all the coperas is taken away, which may be ascertained by tasting the water. The black matter may be kept dry, to use occasionally, or mixed in quantities. When it is mixed with a due proportion of water, put as much Gum Arabick, or Senegal as it found sufficient to suspend the colouring matter. This Chemical process is simple, and what greatly adds to its value, is, the producing the blackest and most durable Ink.   If your steel pens should want varnishing to prevent rust, by dipping into the Aspallum varnish (which the enclosed note will procure) This Varnish adheres well and dries fast.   I have lately thought that my steel-pens, a little above the point, are too slender, that if they are made with a larger concavity to make them hold more Ink, it will be an improvement of the form. No spring is obtained but from the part where the holes is made, and Utility is preferable to the beauty of a fine tapering point.
          My researches in Baltimore, and since, in Philadelphia to get small fountain Ink holders either of wedgewood or Glass, have been fruitless. None are to be had less than 1¾ Inches diameters, and the higth generally of 1½ Inches.
          The stopers you propose may easily be made, or the tops of the common stoppers ground down. I do not know the advantage of the Box to hold the Ink pots, if the Ink pots are of a convenient form to be taken out. The sides being perpendicular, a spring case may be made to support them to any higth desired.
          I have received an offer of the large bones recently brought to Pitsburgh. Jeremiah Reeder, the proprietor, writes me, “I have thought proper here to give you an accurate description of the remains of an Animal termed the Mammoth; some specimens of which are so enormously large as to induce a belief they belonged to a creature whose length was not less than 60 feet, and 27 high, I have the foot of the mammoth entire, with the claws, the length of which is 4 feet 10 Inches, oscansels 12 ℔., cuniformies 4 ℔ each vertebre entire–Tibia entire weighing 27 ℔. two others weighing 16 each Pelvis 27 ℔. scapula not quite entire, also a number of curious tusks one of which weys 88 ℔. 6 feet 9 Inches long 21 Ins. in circumference measured when first taken up 16 feet, also a tusk of the Rhinocerous of surprising magnitude, and is very perfect, under Jaw 88 ℔. upper Jaw not quite entire, I have upwards of 600 ℔. of grinders belonging to four nondescript different species—The mammoth grinders weys from 4 to 10 ℔; and therefore heavier, by some pounds than the largest mammoth grinders hitherto discovered. These remains were procured near Cincinnati, State of Ohio.”
          In another letter he says “from the description Doctr Hunter gave me of your mammoth I ’cant think is altogether right—the foot or paw in perticular is so different from mine which I found entire.” he says he a few bones of 3 other animals of the Herbivorous kinds, which are equal to the mammoth in Magnitude.—the paw of the mammoth which resembles the Panther, is of such a prodigious size, that it will ½ fill a flour barrel. The present occasion ough not be neglected, therefore I have wrote to Mr Reeder, also to Coll. Nevel to get some information by an examination of the bones by some of his medicinal friends, and to inform me what price Reeder expected for them, which if satisfactory I will by the first Stage, visit Pitsburgh.
          Some of this collection of bones may be of the most interesting kind to me.
          I am Dear Sir with great respect your friend
          
            C W Peale
          
          
            P.S. If the pen tube sent, is too tight, a little scraping will make it easey.
          
        